      Case 3:21-cv-01763-M Document 1 Filed 07/29/21              Page 1 of 5 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

KIMBERLY PHILLIPS,                              §
                                                §
       Plaintiff,                               §
                                                §
vs.                                             §    CIVIL ACTION NO. 3:21-0021-1763
                                                §
JAMES MARTIN and                                §
J.B. HUNT TRANSPORT, INC.,                      §
                                                §
       Defendants.                              §




        DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL



       Pursuant to 28 U.S.C. § 1441, Defendant J.B. Hunt Transport, Inc. (“JB Hunt” or

“Defendant”) hereby removes to this Court the state court action described in Paragraph 1 below.

Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the following "short and plain statement of

the grounds for removal."

                               A.      THE REMOVED CASE

       1.     The removed case is a civil action filed with the 44th District Court of Dallas

County, Texas, on June 16, 2021, styled Kimberly Phillips v. James Martin and J.B. Hunt

Transport, Inc., Cause No. DC-2107670.

        B.     DOCUMENTS AND INFORMATION FROM REMOVED ACTION

       2.     Pursuant to Local Rule CV-81, Defendant attaches the following documents to

this Notice of Removal:

              (a)     an index of all documents that clearly identifies each document and
                      indicates the date the document was filed in state court;

DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL                                      Page 1
        Case 3:21-cv-01763-M Document 1 Filed 07/29/21                     Page 2 of 5 PageID 2




                    (b)      a copy of the docket sheet in the state court action;

                    (c)      each document filed in the state court action, except discovery material;
                             and

                    (d)      a separately signed certificate of interested persons that complies with LR
                             3.1(c) or 3.2(e).

                                      C.      REMOVAL IS TIMELY

           3.       Plaintiff Kimberly Phillips (“Plaintiff”) filed the present civil suit against

Defendant in the 44th District Court of Dallas County, Texas (the "Dallas County court") on June

16, 2021. Defendant was served with Plaintiff's Original Petition ("the Petition") on June 29,

2021. In the Petition, Plaintiff asserts negligence-based and Respondent Superior causes of

action and claims for personal injury damages against Defendant.

           4.       Defendant files this Notice of Removal based on diversity of citizenship within

one year of the commencement of the action, and within 30 days of service, indicating that the

present lawsuit was filed in the improper venue of Dallas County District Court, and

subsequently became removable to the United States District Court for the Northern District of

Texas. Therefore, Defendant contends that this removal is timely made. 1

                                        D.      VENUE IS PROPER

           5.       The United States District Court for the Northern District of Texas, Dallas

Division, is the proper venue for removal of the state court action pursuant to 28 U.S.C.

§ 1441(a) because the 44th District Court of Dallas County, Texas is located within the

jurisdiction of the United States District Court for the Northern District of Texas, Dallas

Division.




1
    See, 28 U.S.C. § 1446(c)(1).
DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL                                             Page 2
        Case 3:21-cv-01763-M Document 1 Filed 07/29/21                            Page 3 of 5 PageID 3




                             E.       DIVERSITY OF CITIZENSHIP EXISTS

           6.       This is a civil action that falls under the Court's original jurisdiction pursuant to

28 U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

in accordance with 28 U.S.C. §§ 1441 and 1446.

           7.       As admitted in the Petition, Plaintiff resides in Oklahoma. 2 "In determining

diversity jurisdiction, the state where someone establishes his domicile serves as a dual function

as his state of citizenship." 3 Therefore, JB Hunt contends that Plaintiff was domiciled in, and is a

citizen of Oklahoma at the time Plaintiff’s Petition was filed in the Dallas District Court.

           8.       Defendant J.B. Hunt Transport, Inc. is a foreign corporation formed under the

laws of the State of Georgia. Defendant's primary place of business is in the State of Arkansas.

Pursuant to 28 U.S.C. § 1332(c)(1), Defendant is not a citizen of the State of Texas. Rather,

Defendant is a citizen of Arkansas. Defendant James Martin was not served as of the time of this

removal and his citizenship is not considered, although upon information and belief, Defendant

J.B. Hunt believes that Defendant James Martin is a citizen of Texas.

           9.       Because Defendant JB Hunt is a citizen of a different state as Plaintiff, complete

diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

          F.       THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           10.      In her Petition, Plaintiff states that she seeks monetary relief between $100,000

but not more than $1,000,000.00. As such, Plaintiffs seek to recover damages in excess of

$75,000.

           11.      Based on the aforementioned facts, the current state court action may be removed

to the United States District Court for the Northern District of Texas, Dallas Division, by

2
    See, Plaintiff's Original Petition.
3
    See, Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007).
DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL                                                Page 3
     Case 3:21-cv-01763-M Document 1 Filed 07/29/21                 Page 4 of 5 PageID 4



Defendant in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i) this action is a

civil action pending within the jurisdiction of the United States District Court for the Northern

District of Texas; (ii) this action is between citizens of different states; and (iii) the amount in

controversy will exceed $75,000, exclusive of interest and costs.

                           G.     FILING OF REMOVAL PAPERS

       12.     Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this Notice with

the Clerk of the 191st District Court of Dallas County, Texas, where this action was originally

commenced.

                                     H.      CONCLUSION

       13.     Defendant hereby removes the above-captioned action from the 191st District

Court of Dallas County, Texas, and requests that further proceedings be conducted in the United

States District Court for the Northern District of Texas, Dallas Division, as provided by law.




DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL                                         Page 4
     Case 3:21-cv-01763-M Document 1 Filed 07/29/21                Page 5 of 5 PageID 5



                                             Respectfully submitted,

                                             MAYER LLP

                                             750 N. St. Paul Street, Suite 700
                                             Dallas, Texas 75201
                                             214.379.6900 / Fax: 214.379.6939

                                             By:     /s/ Zach T. Mayer
                                                    Zach T. Mayer
                                                    State Bar No. 24013118
                                                    Email: zmayer@mayerllp.com
                                                    Aaron M. Speer
                                                    State Bar No. 24051365
                                                    Email: aspeer@mayerllp.com
                                                    Van E. “Trey” Parham, III
                                                    State Bar No. 24103008
                                                    Email: tparham@mayerllp.com

                                             ATTORNEYS FOR DEFENDANT
                                             J.B. HUNT TRANSPORT, INC.

                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on July 29, 2021, the foregoing Notice of
Removal was electronically filed, as required by the United States District Court for the Northern
District of Texas, using the Court’s CM/ECF filing system, which will provide notice and a copy
of this document, with attachments, to the following, who are indicated to be registered ECF
filers in the United States District Court for the Northern District of Texas:

 Via ECF
 Abraham Garcia
 Carlos A. Saldana
 Brandon A. Kinard
 KGS Law Group
 150 W Parker Rd, Suite 705-B
 Houston, Texas 77076
 Email: kgs@kgslawgroup.com


                                                      /s/ Van E. “Trey” Parham III
                                                        Van E. “Trey” Parham III




DEFENDANT JB HUNT TRANSPORT, INC.'S NOTICE OF REMOVAL                                       Page 5
